Citation Nr: 1126628	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  09-46 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an extension of the delimiting date beyond January 20, 2009 for Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code. 


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971.  The appellant is his spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) Education Center in Buffalo, New York.  In that decision, the RO denied entitlement to an extension of the delimiting date beyond January 20, 2009 for Chapter 35 education benefits.  


FINDINGS OF FACT

1.  The appellant is the spouse of a Veteran who has a total disability, permanent in nature, due to service-connected disability. 

2.  In a January 1999 rating decision, the RO granted the Veteran a total and permanent disability rating, effective July 9, 1996; the Veteran was notified of this decision on January 20, 1999.  

3.  The appellant elected to have her Chapter 35 benefits begin on January 20, 1999; her delimiting period for receiving Chapter 35 education benefits thereby expired on January 20, 2009.

4.  The appellant's application for DEA benefits was received in April 2009.

5.  The appellant was not prevented from initiating or completing a chosen program of education within the applicable period of eligibility for DEA benefits because of a physical or mental disability that did not result from her own willful misconduct.


CONCLUSION OF LAW

The criteria for entitlement to an extension of the delimiting date beyond January 20, 2009 for DEA benefits under the provisions of Chapter 35 have not been met. 38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.3021, 21.3046, 21.3047 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to extension of delimiting dates for education benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Analysis

A person is eligible for DEA benefits if he or she is the spouse of a veteran who has a permanent and total disability rating.  38 U.S.C.A. § 3501(a)(1)(D)(i); 38 C.F.R. § 21.3021(a)(3)(i).  Eligibility for such benefits extends 10 years from the date (as determined by the Secretary) the person becomes an eligible person within the meaning of 38 U.S.C.A. § 3501(a)(1).  38 U.S.C.A. § 3512(b)(1)(A).  

The 10 year delimiting period begins to run from the time that a veteran's spouse becomes an "eligible person" with optional beginning periods permitted under 38 U.S.C.A. § 3512(b)(1)(A) (West 2002).  Cypert v. Peake, 22 Vet. App. 307 (2008).

The beginning date of the 10-year period of eligibility for a spouse of a veteran with a permanent and total disability rating is the effective date of the permanent and total rating or the date that the Veteran was notified of such rating, whichever is more advantageous to the spouse, if the spouse has not chosen another date between either of these two dates which has been approved by the Secretary.  38 U.S.C.A. § 3512(b)(1)(A); 38 C.F.R. § 21.3046(a)(2).

The 10-year delimiting period may be extended if the eligible spouse or surviving spouse does the following: (1) applies for the extension within the appropriate time limit; (2) was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from willful misconduct; (3) provides VA with any requested evidence tending to show that he or she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 C.F.R. § 21.3047; see also 38 U.S.C.A. § 3512(b)(2).  

It must be clearly established by medical evidence that such program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i).  Application for an extension must be made within one year after the last date of the delimiting period, the termination of the period of physical or mental disability, or October 1, 1980, whichever date is the latest.  38 U.S.C.A. § 3512(b)(2).

The appellant's eligibility for DEA benefits derives from her status as a spouse of a permanently and totally disabled Veteran.  In a January 1999 rating decision, the Veteran was granted a total and permanent disability rating, effective July 9, 1996.  The appellant became an "eligible person as of July 9, 1996, because she was the Veteran's spouse on the date VA found the Veteran to have a total disability permanent in nature.  38 U.S.C.A. §§ 3501(a)(1)(D)(i), 3512(b)(1)(A). 

The Veteran was notified of the total and permanent rating by a letter dated on January 20, 1999.  Thus, the latest possible beginning date of the appellant's 10-year period of eligibility for DEA benefits is January 20, 1999.  38 U.S.C.A. § 3512(b)(1)(B).  Ten years from that date is January 20, 2009.  Therefore, this is the appellant's delimiting date.

The appellant initially applied for DEA benefits in April 2004 and was certified as eligible for such benefits to pursue an Associate Degree in science at Wake Technical Community College.  School enrollment information forms reflect that she received benefits for courses at that institution for various periods from May 2004 to July 2007, but that she withdrew from the program in October 2007 because her daughter was critically injured in a motor vehicle accident.

An application for DEA benefits was again received in April 2009 to pursue an undergraduate degree in medical assistant management through an online learning program with Centura College.  Enrollment information forms confirm that the appellant was enrolled in classes with that institution for various periods from February to September 2009, at which time she withdrew for personal reasons.  She was denied eligibility for DEA benefits for her education at Centura College because her period of eligibility had expired on January 20, 2009.

The appellant argues that she was unable to complete her chosen program of education prior to January 20, 2009 because she was the Veteran's primary caretaker and was also depressed due to his medical problems.  The request to extend her eligibility for DEA benefits was received in April 2009, and was thus timely as it was received within one year after the last date of the delimiting period.  However, although she has reported that she has experienced depression due to the Veteran's medical problems, the evidence does not reflect, and the appellant does not contend, that she was prevented from initiating or completing her chosen program of education prior to January 20, 2009 because of any physical or mental disability that she experiences.  

The evidence reveals that the appellant was making progress in pursuing an Associate Degree in science at Wake Technical Community College from May 2004 to July 2007 and that she only withdrew from the program due to her daughter's injury.  Her only contention as to why she was unable to complete her program of education prior to the delimiting date is that she is the Veteran's primary caretaker.  

While there is evidence to this effect in the Veteran's claims file, the statute and regulation provide very specific reasons for extending the delimiting date.  An extension is not provided for the circumstances raised by the appellant and she has not otherwise cited to or met any of the applicable exceptions.  While the statute and regulation provide for extensions when disability prevents an "eligible person" from completing a program of education, there is no provision for extending the delimiting date on the basis of another person's disability.  

Even if the statute and regulation could be read as providing for an extension based on another person's disability (and the Board does not find this to be the case), the evidence does not show that the Veteran's disability has prevented the appellant from continuing her education.  She has submitted treatment records showing that her sister and adult child are able to assist in the Veteran's care.  More significantly, she has reported that she was planning to take internet classes, notwithstanding the Veteran's condition.  She has not reported that his disability was worse than it is today, so her current ability to take internet classes indicates that she would have been able to continue her education during the delimiting period despite the need to care for the Veteran.  

Although, the appellant reportedly quit school at one point due to her daughter's accident, the appellant has not alleged or submitted other evidence, that her daughter's disability required an extension in the delimiting date beyond January 2009.

The Board has considered the holding in Ozer v. Principi, 14 Vet. App. 257 (2001), as it may apply to the appellant's claim for an extension of her delimiting date.  In that case, the issue revolved around 38 U.S.C.A. § 3512(b)(1), which addresses when the 10-year delimiting period would expire.  See 38 U.S.C.A. § 3512(b)(1).

In Ozer, the United States Court of Appeals for Veterans Claims (Court) essentially granted Chapter 35 eligible spouses an unlimited delimiting period for benefits, due to the technical problems in the language of Chapter 35.  The Court rendered the Ozer decision on February 6, 2001.  However, Congress subsequently changed the law under 38 U.S.C.A. § 3512.  See Public Law No 107- 103, § 108, 115 Stat. 985 (Dec. 27, 2001).  This change in the law addresses the eligibility of a spouse or surviving spouse for educational assistance under Chapter 35 who files a claim after December 27, 2001.  In effect, the applicable provisions of Public Law 107-103 render Ozer inapplicable to claims brought after that date.

The applicable provisions of Public Law 107-103, codified under 38 U.S.C.A. 
§ 3512, in effect provide that for all eligibility decisions which are made on or after December 27, 2001, spouses are entitled to a 10-year delimiting period in which they may, upon first becoming eligible, use Chapter 35 benefits.  The delimiting date is determined as if the Ozer decision never existed.  While the law included a special "saving" provision for those spouses granted Chapter 35 benefits pursuant to an unlimited delimiting period provided under Ozer, the appellant does not fall under within this category as she initially filed a claim for Chapter 35 benefits in April 2004 and the most recent claim for such benefits was filed in March 2009.  See e.g. VA Pamphlet 22-72-3, Revised, p.5, March 2003.  In some cases, including this one, the delimiting period has already run and the individual is no longer eligible for benefits.  As such, the provisions of Ozer are not applicable in this case.

Where, as here, the law and not the evidence is dispositive, the appellant's claim for an extension of the delimiting date beyond January 20, 2009 for DEA benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an extension of the delimiting date beyond January 20, 2009 for DEA benefits under the provisions of Chapter 35 is denied. 






____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


